UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7878


HERBERT J. ROBINSON, JR.,

                     Petitioner - Appellant,

              v.

ERIK A. HOOKS, Secretary of North Carolina Department of Public Safety,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:19-cv-00511-MR)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert J. Robinson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herbert J. Robinson, Jr., seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       In his informal brief, Robinson does not challenge the district court’s determination

that his § 2254 petition was untimely. Because, on appeal, we limit our review to the issues

raised in the appellant’s informal brief, see 4th Cir. R. 34(b); see also Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”), we conclude

that Robinson has failed to show that the district court’s procedural ruling is debatable.

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3